 

Case 1:19-cv-03968-CM Document12 Filed 12/11/19 Page1of3
, * Case 1:19-cv-03968-CM Documenti1-1 Filed 10/29/19 Page 3 of 10

 

 

 

 

Archivo (.0,S\er> NAevOSWem )

(List the full name(s) of the plaimtiff(s)/petitioner(s).)

against: MOTION FOR EXTENSION
OF TIME TO

“The cily of wenyore ef ol OF APF

   
  

 

(List the full name(s) of the defendant(s)/respondent(s).}. ra

I move under Rule 4(a}(5) of the Federal Rules of Appellate Procedure for an extension of time

to file a notice of appeal in this action. I would like to appeal the judgment

entered in this action on 4, | 24 | [9 but did not file a notice of appeal within the required

date
time period because:

AV) DGrtOber 29,2019, Collen momalon Tapee)
ane wae, his NAM Was Signed on |
tHolsew 2.4, 2019, And 1 v9 Siven my ma) on WN LS

{Explain here the excusable neglect or good cause that led to your failure to file a timely notice of appeal.)

 

 

Novewbty 30, 20/9
“Dated: =~

 

 

 

 

Signature
Casiance bnthernn
Name (Last, First, Ml) J
Avburet CorrecHona/ Feciily Co.bog 61G Sade Ft. Meher Te (3024
Address City State Zip Code
Telephone Number E-mail Address {if available), 9)" = spree = a
Rev. 3/27/15

 

 
Case 1:19-c

 

 

; / i
EIn2H Ol NI OGo sa) Hoy ug aWWN

WVHDOUd SONSGNOdSSHHOO HAGN344O

NOISIAWAdNS ALINNWAOD ONY SNOILLOSYHHOO 4O INSWLE Vdd

ALV.LS MHOA MAN

Jodeg pajoAoey uo pau @

 
